United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-40438
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOHN DAVID STEVENSON,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-01-CR-1312-ALL
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     John David Stevenson was found guilty following a bench

trial of possessing in excess of 100 kilograms of marijuana with

intent to distribute it in violation of 21 U.S.C. § 841.

Stevenson urges this court to reconsider the constitutionality of

suspicionless roadblock stops in light of Justice Thomas’s

dissent in City of Indianappolis v. Edmond, 531 U.S. 32, 56

(2000) (Thomas, J., dissenting).   He also argues that 21 U.S.C.

§ 841 was rendered facially unconstitutional by Apprendi v. New

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-40438
                                  -2-

Jersey, 530 U.S. 466, 490 (2000).    Stevenson concedes that his

arguments are foreclosed, and he raises the issues only to

preserve them for possible further review.

     A panel of this court cannot overrule a prior panel’s

decision in the absence of an intervening contrary or superseding

decision by this court sitting en banc or by the United States

Supreme Court.     Burge v. Parish of St. Tammany, 187 F.3d 452, 466

(5th Cir. 1999).    No such decision exists.   Accordingly,

Stevenson’s arguments are indeed foreclosed.     The judgment of the

district court is AFFIRMED.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.    In its motion, the Government asks

that an appellee’s brief not be required.      The motion is GRANTED.

     AFFIRMED; MOTION GRANTED.